      Case 1:17-cv-09922-RWS Document 275 Filed 10/30/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                           )
FERRING PHARMACEUTICALS INC.,              )
FERRING B.V., and                          )
FERRING INTERNATIONAL CENTER S.A.,         )
                                           )
                                           )
                Plaintiffs,                )
                                           ) C.A. No. 1:17-cv-09922 (RWS)
                v.                         )
                                           ) ECF Case
SERENITY PHARMACEUTICALS, LLC, and         )
REPRISE BIOPHARMACEUTICS, LLC,             )
                                           )
                Defendants.                )
                                           )

                                           )
SERENITY PHARMACEUTICALS, LLC,             )
REPRISE BIOPHARMACEUTICS, LLC, and         )
AVADEL SPECIALTY                           )
PHARMACEUTICALS, LLC,                      )
                                           )
                Counterclaim-Plaintiffs,   ) C.A. No. 1:17-cv-09922 (RWS)
                                           )
                v.                         ) ECF Case
                                           )
FERRING B.V., FERRING INTERNATIONAL        )
CENTER S.A., and FERRING                   )
PHARMACEUTICALS INC.,                      )
                                           )
                Counterclaim-Defendants.   )
                                           )

            FERRING’S OPPOSITION TO COUNTERCLAIMANTS’
            MOTION TO DISMISS THE UNASSERTED ’761 PATENT
         Case 1:17-cv-09922-RWS Document 275 Filed 10/30/18 Page 2 of 7



I.     PRELIMINARY STATEMENT

       Plaintiffs Ferring Pharmaceuticals Inc., Ferring B.V., and Ferring International Center

S.A. (collectively, “Ferring”) hereby respond to Serenity Pharmaceuticals, LLC, Reprise

Biopharmaceuticals, LLC, and Avadel Specialty Pharmaceuticals, LLC’s (collectively,

“Counterclaimants’”) Motion to Dismiss the Unasserted ’761 Patent (D.I. 260) and

Memorandum of Law in Support of Counterclaimants’ Motion (D.I. 261) (collectively,

Counterclaimants’ “Motion”). The thrust of Counterclaimants’ argument is that declaratory

judgment jurisdiction does not exist because Counterclaimants “have not, and have never,

alleged that Ferring’s NOCDURNA product infringes the ’761 patent. And, Counterclaimants

will not do so.” (D.I. 261 at 1 (emphasis in original).) But actions speak louder than words, and

here, despite claiming that they will never allege that Ferring’s NOCDURNA product will

infringe the ’761 patent, they have failed to provide a legally binding offer not to sue. As such,

there remains a justiciable controversy between the parties regarding the ’761 patent, and

Counterclaimants’ Motion should be denied.

II.    ARGUMENT

       Although Counterclaimants give lip service to the declaratory judgment standard—that

“the facts alleged, under all the circumstances, [must] show that there is a substantial

controversy, between parties having adverse legal interests, of sufficient immediacy and reality

to warrant the issuance of a declaratory judgment” MedImmune, Inc. v. Genentech, Inc., 549 U.S.

118, 127 (2007)—their brief ignores the facts that show that jurisdiction is proper. Instead,

Counterclaimants’ argument is premised on a single fact—their representation that they have not

brought, and do not intend to bring, suit on the ’761 patent. (D.I. 261 at 2, 3.) This is insufficient

to defeat declaratory judgment jurisdiction.

                                                  1
         Case 1:17-cv-09922-RWS Document 275 Filed 10/30/18 Page 3 of 7



       A.      Counterclaimants’ “promise not to sue” is insufficient to defeat declaratory
               judgment jurisdiction

       Counterclaimants would have this Court find that there is no declaratory judgment

jurisdiction based only on their narrow representations that they do not intend to bring suit on the

currently approved product. But Counterclaimants cannot divest this Court of subject matter

jurisdiction over the ’761 patent by providing Ferring no more than their word that they will not

assert the ’761 patent in this litigation. The Federal Circuit has held that even a “direct and

unequivocal statement” that a patentee has “absolutely no plan whatsoever to sue” can be

insufficient to defeat declaratory judgment jurisdiction if the patentee’s course of conduct

contradicts the statement. SanDisk Corp. v. STMicroelectronics, Inc., 480 F.3d 1372, 1382-83

(Fed. Cir. 2007).

       Here, as in SanDisk, Counterclaimants’ actions contradict their allegedly unequivocal

statement. Counterclaimants’ Motion ignores the fact that on multiple occasions, both orally and

in writing, Ferring has requested that Counterclaimants provide some legally binding offer of

their representations. (See, e.g., D.I. 262-4 at 1 (“As discussed during the meet and confer,

Plaintiffs are willing to consider any legally binding offer regarding the ’761 patent and will

negotiate in good faith to attempt to reach resolution on this issue.”); see also D.I. 262-5 at 1

(same and further noting that during the prior meet and confer, Ferring “repeatedly stated that if

Counterclaimants would make an actual offer to resolve the dispute [Ferring] would consider

it”).) Rather than do so, Counterclaimants filed this Motion.

       Counterclaimants’ failure to even provide the semblance of a legally binding offer

regarding the ’761 patent shows that, for all their protests, Counterclaimants want to have their

cake and eat it too. Specifically, Counterclaimants seek to dismiss the ’761 patent from the case

without conceding, in a legally binding way, that NOCDURNA (and not just NOCDURNA as
                                                2
        Case 1:17-cv-09922-RWS Document 275 Filed 10/30/18 Page 4 of 7



currently approved) does not infringe. In their prior correspondence, and even in this Motion,

Counterclaimants have made clear that “never” is only “never” for the currently approved

product. (D.I. 261 at 2 (“Counterclaimants have not accused and do not accuse NOCDURNA, in

its approved form, of infringing the ’761 patent.”) (emphasis added); see also Ex.1 1 [Aug 27

letter] at 1 (“Defendants/Counterclaimants have not charged Ferring with infringement of the

’761 patent in connection with Ferring’s NOCDURNA product. Defendants/Counterclaimants

will not do so with respect to NOCDURNA in its currently approved form.”) (emphasis added).)

However, it is not clear what the scope of Counterclaimants’ “currently approved form”

encompasses, and if changes that are not material to the infringement inquiry would nevertheless

subject Ferring to an additional lawsuit.

        Further, given Counterclaimants’ failure to even provide an offer, and their

representations that they will not assert infringement based on the currently approved

NOCDURNA product, there is still a case or controversy regarding the ’761 patent. See Intermec

Techs. Corp. v. Palm, Inc., 738 F.Supp. 2d 522, 559 (D. Del. 2010), aff’d 466 F. App’x 881 (Fed.

Cir. 2012); see also Integrated Liner Techs., Inc. v. Specialty Silicone Prod., Inc., No. 1:09-cv-

1285 (DEP, 2012 WL 5389778, at *13-14 (N.D.N.Y. Nov. 2, 2012).2 Indeed, even if there was

an offer, it may not obviate the dispute. See AstraZeneca LP v. Breath Ltd., C.A. No. 08-cv-1512

1
 Ex. _ refers to Exhibits attached to the Declaration of Daniel M. Attaway, Esq. in Support of
Ferring’s Opposition to Counterclaimants’ Motion to Dismiss the Unasserted ’761 Patent.
2
  Counterclaimants have previously argued that these cases are inapposite because both “relate to
the court’s subject matter jurisdiction over invalidity counterclaims filed in response to a patent
infringement case” which is not the case here. (Ex. 2 [Aug 31 letter] at 2.) Incorrect. In both
instances, the patentee affirmatively removed the claims at issue from suit but provided no
concrete assurance that it would not raise the claims again. And in both instances, the courts
found that declaratory judgment jurisdiction existed over the unasserted claims.
Counterclaimants’ argument would essentially create a different standard for declaratory
judgment claims as compared to declaratory judgment counterclaims—a position that is legally
untenable.
                                                 3
        Case 1:17-cv-09922-RWS Document 275 Filed 10/30/18 Page 5 of 7



(RMB/AMD), 2013 WL 2404167, at *3-*4 (D.N.J. May 31, 2013) (holding that a covenant not

to sue limited to the current ANDA as of a specific date was insufficient to divest the court of

declaratory judgment jurisdiction).

       B.      Counterclaimants’ other arguments are unavailing

       Counterclaimants’ Motion is full of sound and fury, but dismisses or simply ignores the

facts. First, Counterclaimants argue that because any claim of infringement of the ’761 patent

would be a compulsory counterclaim (a fact which Ferring does not dispute), “Counterclaimants

would be prevented from [raising infringement of the ’761 patent] after completion of the

litigation under the principle of collateral estoppel.” (D.I. 261 at 2 (emphasis added).) But the

future prospect of collateral estoppel is not an appropriate factor to be considered under

Medimmune’s totality of the circumstances test, and Counterclaimants have cited no case law

stating otherwise. See Tyco Fire Prod. LP v. Victaulic Co., No. CIV.A. 10-4645, 2012 WL

39956, at *5 (E.D. Pa. Jan. 6, 2012) (finding that “nothing would preclude Plaintiff from

reasserting the now-unasserted patent claims” and that Plaintiff’s argument that it “would be

precluded from doing so by the doctrine of claim preclusion” was too speculative).

       Second, Counterclaimants mischaracterize their own statements in arguing that they have

not alleged that NOCDURNA infringes, or will infringe, the ’761 patent. (D.I. 261 at 3.) For

example, Counterclaimants quote a statement they made in response to Ferring’s discovery

request (that Counterclaimants “have not asserted infringement of U.S. Patent No. 7,799,761 by

NOCDURNA (D.I. 261 at 3 citing D.I. 262-5)), but omit the rest of the statement—that

“Plaintiffs bear the burden of proving their claims of noninfringement of the patents in suit.”

(D.I. 262-5 at 1.) Noting that it is Ferring’s burden to prove noninfringement is as far away from



                                                 4
        Case 1:17-cv-09922-RWS Document 275 Filed 10/30/18 Page 6 of 7



stating that Counterclaimants have not asserted and will not assert the ’761 patent as one could

get.

III.   CONCLUSION

       For the reasons above, Ferring respectfully submits that the totality of the circumstances

show that a substantial controversy exists between the parties regarding the ’761 patent at least

because Counterclaimants’ actions, including not providing a legally binding offer to resolve the

dispute over the ’761 patent, evidence that there is a continuing controversy. As such, Ferring

respectfully requests that the Court deny Counterclaimants’ Motion to Dismiss the Unasserted

’761 Patent (D.I. 261).




                                                 5
        Case 1:17-cv-09922-RWS Document 275 Filed 10/30/18 Page 7 of 7



Dated: October 30, 2018                      GIBBONS P.C.

Of Counsel:                                  _s/William P. Deni, Jr._
                                             William P. Deni, Jr.
                                             One Gateway Center
Mary W. Bourke                               Newark, NJ 07102-5310
Kristen Healey Cramer                        Telephone: (973) 596-4853
Dana K. Severance                            wdeni@gibbonslaw.com
Daniel M. Attaway
WOMBLE BOND DICKINSON (US), LLP
222 Delaware Avenue, Suite 1501
Wilmington, DE 19801
Telephone: (302) 252-4320
Mary.Bourke@wbd-us.com
Kristen.Cramer@wbd-us.com
Dana.Severance@wbd-us.com
Daniel.Attaway@wbd-us.com

John W. Cox
WOMBLE BOND DICKINSON (US), LLP
271 17th Street NW, Suite 2400
Atlanta, GA 30363
Telephone: (404)-872-7000
John.Cox@wbd-us.com

James D. Weinberger
Jessica Vosgerchian
FROSS ZELNICK LEHRMAN & ZISSU, P.C.
4 Times Square, 17th Floor
New York, New York 10036
Telephone: (212) 813-5900
jweinberger@fzlz.com
jvosgerchian@fzlz.com

Attorneys for Plaintiffs/Counterclaim-
Defendants




                                         6
